Citation Nr: 1746396	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to October 19, 2011, for the grant of service connection for tinea versicolor. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1973. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The July 2012 rating decision granted the Veteran's claim for service connection for tinea versicolor with an effective date of October 19, 2011.  The Veteran filed a notice of disagreement, stating the effective date should be earlier.  A statement of the case was issued in June 2013.  The Veteran perfected an appeal to the Board with a timely VA Form 9.  

The Veteran appeared at a Travel Board hearing at the RO in April 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The issue before the Board is limited to the effective date set in the July 2012 rating decision.  If the Veteran believes there was an error in another decision which is final, he must file a claim stating there was clear and unmistakable error (CUE) in that decision.  The Veteran has not made such a claim, thus the Board does not have jurisdiction over any such CUE claims in this appeal.  


FINDINGS OF FACT

1.  The December 1983 rating decision denying the Veteran's claim for entitlement to service connection for tinea versicolor, was not appealed, nor was new and material evidence received during the appeal period.  

2.  The claim for service connection for tinea versicolor was received on October 19, 2011.  


CONCLUSIONS OF LAW

1.  The December 1983 rating decision denying the Veteran's claim for entitlement to service connection for tinea versicolor is final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.129, 19.153 (1982).

2.  The requirements for an effective date prior to October 19, 2011, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a December 2011 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports. 

The Veteran has stated records from a 1974 claim are missing.  If a claim was filed, the normal VA processes and procedures would have included documentation of such a claim in the Veteran's claims file.  No such records exist in the Veteran's claims file.  Absent of clear evidence to the contrary,  there is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the Veteran's statements do not constitute clear evidence to the contrary conclusion.  Specifically, the Veteran's testimony before the Board clarified that he underwent an examination in 1974 at the Allen Park VAMC in Detroit, Michigan, and was given a report that he was told he could file as a claim.  The Veteran gave no indication that he actually filed the paper or any other claim after that interaction.  He further stated he did not have contact with the VA regarding a claim again until 1982.  These facts are not consistent with having filed a claim with the VA in 1974.  Therefore, the Board concludes that the presumption of regularity applies and that there was no claim filed in 1974, and thus no duty to obtain records relating to such a claim. 

With regard to any treatment received in 1974, those records are not relevant to the issue before the Board.  While cognizant of the decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), the Board finds that any information that may be contained in treatment records from 1974 would be irrelevant to the issue of an earlier effective date.  Treatment records at that time would only be relevant to establishing service connection, an issue which is not before the Board.  Since the records would not aid the Veteran in substantiating his claim for an earlier effective date, the Board's duty to assist does not extend to obtaining those records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3159(c) (2016)

The Veteran was provided a hearing before the undersigned VLJ in April 2017.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Earlier Effective Date

The Veteran has raised multiple theories of entitlement to an earlier effective date.  His primary argument centers around the application of liberalizing regulations regarding presumptive service connection for conditions related to herbicide exposure.  Additionally, he seems to have made the argument that his claim filed in 1982 was never final because he did not receive notice of the denial.  Finally, the Veteran has argued that his condition was chronic and he received treatment for within one year of his separation from service, and is therefore entitled to an earlier effective date.  

Date of Claim

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2016).

Here the Veteran filed his claim in the form of a statement in support of a claim.  VA records indicate this form was received on October 19, 2011, and initiated the current adjudication of the Veteran's claim, for which he was granted service connection.  The Veteran has not disputed the date which VA received the statement in support of the claim.  

The Veteran's argument that he did not receive the notice of the disallowance of the claim filed in 1982 can be interpreted in one of two ways.  The first is that the disallowance was in error because he did not receive notice of an examination for which he failed to show, which was the basis of the December 1983 denial.  The Board will not address this possible argument because it would require a claim of clear and unmistakable error (CUE) in the December 1983 denial.  CUE claims are very specific claims that require specific contentions.  As the Veteran has only one opportunity to make a CUE claim, inferring such a claim without specific contentions being made would unduly prejudice the Veteran.  Therefore, the Board will not infer such an argument.  

The second way the argument could be interpreted from the Veteran's statements is that the decision was not final because he did not receive proper notice of the decision.  If the decision was not final, then the claim would have remained open and date of claim would be July 19, 1982, the date the Veteran filed the claim denied in December 1983.  

For a decision to become final VA must properly notify the Veteran.  See 38 U.S.C.A. § 4005(c) (West 1976).  For the Veteran to show that VA failed to properly notify him, the Veteran must show not only that he did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached.  Absent this, VA is entitled to rely on his address of record.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  

In this case the denial was sent to the Veteran's address of record.  All the correspondence from the time of the July 1982 application for benefits through the denial, including multiple statements in support of the case from the Veteran, indicated the Veteran's address was the one the denial was sent to in December 1983.  There was no indication that the Veteran had another address.  At the April 2017 hearing the Veteran indicated that the address had been correct but changed during the pendency of his claim and he did not notify VA of the change.  The Veteran has a duty to keep VA apprised of his current address.  Jones v. West, 12 Vet. App. 98 (1998).  VA is not required to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here the Veteran failed to keep VA apprised of his current address.  The notice of denial was sent to the current and only viable address for the claim.  VA, thus, fulfilled its duty to notify the Veteran of the denial.  The Veteran did not appeal the decision within a year nor was new and material evidence received from the Veteran during that time.  Therefore, the decision was final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.129, 19.153 (1982).

After the December 1983 denial, the Veteran did not contact the VA about reopening the claim for his tinea versicolor until October 19, 2011.  Therefore, the date of claim was properly assessed as October 19, 2011. 

Liberalizing Laws for Herbicide Agents

The Veteran has argued that his effective date should be adjusted because his tinea versicolor falls under a liberalizing law enacted after his 1982 claim was denied.  He argues that his service-connected tinea versicolor is one of the presumptive conditions caused by herbicide agent (commonly referred to as Agent Orange) exposure.  He claims it falls under the "chloracne (or other acneform-disease)" provision of 38 C.F.R. § 3.309(e) (2016).  The Veteran specifically points to the Nehmer cases to support this argument.  

The Veteran's condition, however, is not covered by any liberalizing laws.  This is because tinea versicolor is not a form of chloracne or an acneform disease.  Chloracne is "acne caused by exposure to chlorine compounds."  Dorland's Illustrated Medical Dictionary, 344 (32nd ed. 2012).  Tinea versicolor is a form of tinea caused by the fungus Malasserzia furfur.  Id. at 1930.  As tinea versicolor is not caused by exposure to chlorine compounds, it cannot be considered chloracne. 

Acneform diseases are those that resemble acne.  Id. at 18.  Acne is characterized the inflammation of the pilosebaceous unit of the skin.  Id. at 17.  Whereas, tinea versicolor results in "macular patches of various sizes and shapes, with colors from white in pigmented skin to tan or brown in pale skin." Id. at 1930.  Essentially, tinea versicolor results in discoloration of the skin, whereas acne is an inflammation of a specific part of the skin.  Thus tinea versicolor has a distinct appearance from acne and cannot be considered an acneform disease. 

The Veteran's condition was not granted service connection under any other presumptive or liberalizing provisions, but instead under the provision for direct service connection.  The Veteran was treated for the condition while in service, and a subsequent medical opinion obtained in connection with the October 19, 2011, claim indicated the Veteran's condition was at least as likely as not related to the condition he suffered in service.  See July 2012 Rating Decision; May 2012 VA Examination.  

Therefore, service connection was not granted under any liberalizing law related to herbicide exposure and the provision related to setting effective dates earlier than the date of claim are not applicable.  See 38 C.F.R. § 3.400. 38 C.F.R. § 3.816 (2016); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Chronic Condition within One Year of Discharge

The Veteran has also claimed that he is entitled to an earlier effective date because he has a chronic condition which he received treatment for within one year of service.  This seems to be a conflation of two different regulations.  

First, is a regulation that allows for service connection for a chronic condition that manifests to a compensable level within one year of separation of service.  See 38 C.F.R. § 3.307(a)(3) (2016).  This provision relates to the issue of establishing service connection.  The Veteran's condition has already been granted service connection.  The issue on appeal is the proper effective date.  Therefore, 38 C.F.R. § 3.307(a)(3) does not relate to the issue before the Board. 

Second, there is a regulation that provides that if a claim is received within one year after separation from service, the effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016).  As discussed above, there is no indication that the Veteran actually filed a claim within one year of his separation from service.  Instead he testified that he was told he could file a claim after an examination that took place within one year of his separation from service.  Thus, this provision is not applicable to the present matter. 

Therefore, the effective date is set using the provisions for a reopened claim, and is the date of claim, which is October 19, 2011.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 



ORDER

Entitlement to an effective date prior to October 19, 2011, for the grant of service connection for tinea versicolor is denied




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


